NEWS RELEASE – JULY 3, 2007 OLYMPUS’ ANNOUNCES PRICING OF $25,000,000 PROSPECTUS OFFERING NOT FOR DISTRIBUTION TO US NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES TORONTO, Ontario—Olympus Pacific Minerals Inc. (“Olympus Pacific” or the “Company”) (TSX symbol: OYM) announced today that it has determined the terms of the pricing of the $25,000,000 CAD prospectus offering announced by the Company on June 27, 2007 (the “Offering”).The Offering is for units (“Units”) of the Company where each Unit will be comprised of one common share of the Company (a “Share”) and one-half of one common share purchase warrant (“Warrant”).Each Unit will be offered at $0.80 CAD and each Warrant will be exercisable at $0.90 CAD for a period of 24 months after the closing of the Offering (the “Closing”).Accordingly, 31,250,000 Units will be offered comprised of 31,250,000 Shares and 15,625,000 Warrants. A preliminary short form prospectus was filed by the Company in the provinces of British Columbia, Alberta and Ontario on June 26, 2007 (the “Preliminary Prospectus”). The Offering will be led on a best efforts basis by Loewen Ondaatje, McCutcheon Ltd. and M Partners Inc. (collectively, the “Agents”).The Company has granted the Agents an option exercisable, in whole or in part, no later than 24 hours prior to the Closing, to increase the size of the Offering by such number of additional Units as is equal to 15% of the number of Units sold under the Offering.Accordingly, the Agents may elect to increase the size of the Offering by up to 4,687,500 Units resulting in the potential distribution of up to an additional 4,687,500 Shares and 2,343,750 Warrants. The Preliminary Prospectus and the press release made by the Company on June 27, 2007 indicated that the Warrants shall be exercisable for a period of 36 months after the Closing.The Company, along with the Agents, have determined that the Warrants shall instead be exercisable for a period of 24 months after the Closing. The Closing is expected to occur on or about July 17, 2007 and is subject to certain conditions including, but not limited to, the receipt of all necessary approvals, including the approval of the Toronto Stock Exchange and the securities regulatory authorities. The net proceeds from the Offering will be used to further exploration and development of the Company’s Bong Mieu Gold and Phuoc Son Gold properties in Vietnam and the Capcapo property in the
